The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 24, 2019

                                 2019COA15

No. 18CA1772, Garrou v. Shovelton — Insurance — Regulation
of Insurance Companies — Uniform Insurers Liquidation Act —
Insurers’ Rehabilitation and Liquidation Act — Liability Risk
Retention Act of 1986

     In this interlocutory appeal under C.A.R. 4.2, a division of the

court of appeals concludes, as a matter of first impression, that a

Colorado court must recognize and give effect to a South Carolina

liquidation order granting a stay of all proceedings involving a

South Carolina risk retention group when one of the group’s

policyholders is sued in Colorado, for two reasons. First, both

Colorado and South Carolina have adopted the Uniform Insurers

Liquidation Act (UILA), which contains a reciprocity provision

requiring states to recognize stays in insurance proceedings from

other states with the UILA. Second, the Federal Liability Risk

Retention Act of 1986 governs risk retention groups and gives a
charter state (here South Carolina) plenary authority to regulate the

risk retention group’s operations under the charter state’s UILA.

The division reverses the district court’s order denying the request

for a stay and remands the case with directions to stay the

proceedings as to defendant Lawrence Shovelton, consistent with

the South Carolina order.
COLORADO COURT OF APPEALS                                        2019COA15


Court of Appeals No. 18CA1772
Chaffee County District Court No. 16CV30040
Honorable Amanda Hunter, Judge


John L. Garrou and Denice Garrou,

Plaintiffs-Appellees,

v.

Lawrence A. Shovelton,

Defendant-Appellant.


                          ORDER REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                      Division A
                            Opinion by JUDGE FREYRE
                        Bernard, C.J., and Welling, J., concur

                            Announced January 24, 2019


Wm. Andrew Wills II, P.C., Wm. Andrew Wills II, Colorado Springs, Colorado,
for Plaintiffs-Appellees

Hershey Decker Drake, Kari M. Hershey, Matthew W. George, Lone Tree,
Colorado, for Defendant-Appellant
¶1    This is a C.A.R. 4.2 interlocutory appeal of a district court

 order denying a motion to stay the proceedings. It arises from a

 medical malpractice action brought by plaintiffs, John L. Garrou

 and Denice Garrou, against defendant, Lawrence A. Shovelton, as

 well as Monarch Anesthesia, LLC (Monarch), and Salida Hospital

 District (hospital).1 Shovelton moved to stay the proceedings based

 on a South Carolina state court order commencing liquidation

 proceedings and granting an injunction and automatic stay of all

 proceedings against his malpractice carrier, Oceanus Insurance

 Company, and any of Oceanus’ policyholders (South Carolina

 order). Oceanus is a risk retention insurance group, and Shovelton

 is one of its policyholders. We granted Shovelton’s petition for

 interlocutory review because the appealed order involves controlling

 and unresolved questions of law, and our immediate review will

 promote a more orderly disposition of this litigation.2

                       ———————————————————————
 1 Neither Monarch nor the hospital joined Shovelton’s C.A.R. 4.2
 petition.
 2 While the legal issue presented in the Rule 4.2 petition is

 unrelated to the merits of the malpractice action, the division agrees
 with Shovelton that proceeding to trial with the automatic stay in
 place could result in a judgment that is void as a matter of law,
 thereby requiring the parties to expend considerable additional


                                    1
¶2    Resolution of the petition requires us to answer a novel

 question: Must a Colorado court recognize and give effect to a South

 Carolina court’s liquidation order concerning a South Carolina risk

 retention insurance group and its policyholders when one of those

 policyholders is sued in Colorado? Our answer is “yes,” for two

 reasons. First, both South Carolina and Colorado have adopted the

 Uniform Insurers Liquidation Act (UILA), §§ 10-3-501 to -559,

 C.R.S. 2018; S.C. Code Ann. §§ 38-27-10 to -1000 (2018), which

 contains a reciprocity provision requiring states to recognize stays

 in insurance proceedings from other UILA states. Second, Oceanus

 is a risk retention group that was chartered in South Carolina and

 is governed by the Federal Liability Risk Retention Act of 1986

 (LRRA), 15 U.S.C. §§ 3901-3906 (2018). The LRRA gives a risk

 retention group’s charter state primary authority to regulate the

 group’s operations under the UILA and to issue orders binding a

 risk retention group and its policyholders in other states where the

                        ———————————————————————
 resources on a second trial. Cf. McGuire v. Champion Fence &
 Constr., Inc., 104 P.3d 327, 329 (Colo. App. 2004) (finding that
 actions against debtors in violation of a bankruptcy stay are void).
 Therefore, granting the petition will promote a more orderly
 disposition of the litigation. Triple Crown at Observatory Village
 Ass’n v. Village Homes of Colo., Inc., 2013 COA 144, ¶¶ 14-15.

                                   2
 group conducts business. Accordingly, we conclude that Colorado

 must recognize and give effect to South Carolina’s order and,

 therefore, we reverse the district court’s order denying Shovelton’s

 motion for a stay. We remand the case with directions to stay the

 proceedings as to Shovelton, and for the district court to determine,

 in its discretion, whether the Garrous may proceed against

 Monarch and the hospital without Shovelton.

             I.    Relevant Facts and Procedural History

¶3    Mr. Garrou was admitted to a Colorado hospital for podiatric

 surgery, during which Shovelton, a nurse anesthetist, administered

 a popliteal3 nerve block. The Garrous allege that Shovelton

 negligently administered the nerve block and caused Mr. Garrou to

 suffer permanent injury to his right leg. Consequently, they filed

 this medical malpractice suit in January 2017 against Shovelton,

 Monarch, and the hospital asserting claims for negligence and loss

 of consortium.




                         ———————————————————————
 3 Popliteal is “of or relating to the back part of the leg behind the

 knee joint.” Merriam-Webster Dictionary, https://perma.cc/7XTD-
 DK64.

                                   3
¶4    Oceanus is Shovelton’s malpractice insurer and is a South

 Carolina industrial insured captive corporation formed as a risk

 retention group. It is owned by its policyholder group members

 throughout the United States. In August 2017, the Director of the

 State of South Carolina Department of Insurance filed a petition to

 commence liquidation proceedings against Oceanus, alleging that

 Oceanus had failed to maintain the required minimum capital and

 surplus to cover its policyholders; that further business

 transactions would be hazardous to Oceanus’ policyholders,

 creditors, and the public; and that Oceanus was insolvent under

 South Carolina law.

¶5    On September 21, 2017, a South Carolina court granted the

 Director’s petition, appointed him as liquidator, and issued an order

 commencing liquidation proceedings. The order imposed an

 injunction and automatic stay of proceedings “applicable to all

 persons and proceedings.” As relevant here, it prohibited (1) “[t]he

 institution or further prosecution of any actions or proceedings”; (2)

 “[t]he obtaining of preferences, judgments, attachments,

 garnishments, or liens against the insurer, its assets, or its

 policyholders”; (3) “[t]he levying of execution against its insurer, its


                                     4
 assets or its policyholders”; and (4) “[a]ny other threatened or

 contemplated action that might lessen the value of the insurer’s

 assets or prejudice the rights of policyholders, creditors, or

 shareholders, or the administration of any proceeding under

 Chapter 27 of Title 38 of the South Carolina code.” The order

 further provided that “the rights and liabilities of the insurer and its

 creditors, policyholders, shareholders, members, and other persons

 interested in its estate become fixed as of the date of entry of the

 order of liquidation.”

¶6    While the defendants’ motions for summary judgment were

 pending, Shovelton received a letter from the liquidator dated

 September 29, 2017, advising him that “all claim matters that you

 have [with] Oceanus are now stayed.” Separately, the Garrous filed

 a notice of the South Carolina order in October and requested a

 stay consistent with the order. Monarch and the hospital opposed

 the stay, arguing that the order was limited to the institution of new

 proceedings following issuance of the order and that the Colorado

 suit would not interfere with the out-of-state liquidation

 proceedings. On November 21, 2017, a magistrate denied




                                    5
 defendants’ summary judgment motions and the Garrous’ request

 for a stay. Neither side appealed the order denying the stay.

¶7    On February 8, 2018, the South Carolina court issued an

 “Order of Clarification.” That order provides as follows:

           It has been brought to the attention of the
           Court that there is some confusion among the
           Bench and Bar in other jurisdictions as to
           whether the injunction and automatic stay set
           forth in the Order which is “applicable to all
           persons and proceedings” and which prohibits,
           among other things, “the institution of further
           prosecution of any actions or proceedings”
           includes prohibiting actions against the
           policyholders of Oceanus which would be the
           insured physicians which are also referred to
           as covered providers and additional named
           insureds of Oceanus Insurance Company.

           So as to clarify my Order of September 21,
           2017, this Order is to confirm that the
           automatic stay prohibiting “the institution of
           further prosecutions of any action or
           proceedings” includes prohibiting actions or
           proceedings against the policyholders, covered
           providers and additional named insureds of
           Oceanus Insurance Company.

¶8    On May 3, 2018, Shovelton filed a motion to stay all

 proceedings. He argued that Colorado must give full faith and

 credit to the South Carolina order because both states have adopted

 a version of the UILA and are bound by reciprocity under it. The



                                   6
 hospital joined the motion a few days later, and the Garrous filed a

 motion opposing the stay. The Garrous argued that (1) the court

 had already ruled on this issue in its November 21, 2017, order; (2)

 no appeal had been taken from the magistrate’s order; (3) the

 Colorado proceedings did not interfere with the Oceanus

 liquidation; and (4) any delay would be unjust. The district court

 denied Shovelton’s motion on July 23, 2018, finding that a stay is

 not required because (1) if the South Carolina order applies to any

 actions or proceedings against any policyholder, it would be

 “dangerously broad”; (2) any judgment in Colorado would not affect

 the assets of Oceanus, but instead would only affect Shovelton’s

 ability to pay the costs of his defense and to receive assistance in

 paying a claim; and (3) because South Carolina has no jurisdiction

 over the Garrous, it cannot bind them. Shovelton then moved for

 C.A.R. 4.2 certification of the court’s order denying his motion for

 stay, and both the district court and this division granted his

 petition.

     II.    Colorado Must Recognize South Carolina’s Liquidation Order

¶9         Shovelton contends that the district court erroneously denied

 his motion for stay because Colorado and South Carolina are


                                       7
reciprocal states under the UILA, and, thus, Colorado must give full

faith and credit to any injunction order in a liquidation proceeding.

We agree, but for slightly different reasons. Because Colorado and

South Carolina are reciprocal states under the UILA, the statutory

language requires Colorado to recognize South Carolina’s order.

Moreover, the LRRA, which governs risk retention groups, further

requires Colorado to honor the South Carolina order.4 Therefore,

we need not decide the constitutional issue. See Denver Publ’g Co.

v. Bd. of Cty. Comm’rs, 121 P.3d 190, 194 (Colo. 2005) (“[I]t is our

obligation and crucial to our exercise of judicial authority that we

do not resolve constitutional questions or make determinations

regarding the extent of constitutional rights unless such a



                      ———————————————————————
4 Shovelton cites two New York cases holding that the South
Carolina order should be honored under the doctrine of comity.
Rojas v. Travers Concannon, No. 805249/2016, 2018 WL 1508861
(N.Y. Sup. Ct. N.Y. Cty. Mar. 27, 2018); Leon v. Waldman, No.
805271/2014, 2018 WL 1448077 (N.Y. Sup. Ct. N.Y. Cty. Mar. 23,
2018). The Garrous cite to a different New York case holding the
opposite under the doctrine of comity. Hala v. Orange Reg’l Med.
Ctr., No. 3221/2014, 2018 WL 2013018 (N.Y. Sup. Ct. Orange Cty.
Apr. 23, 2018). Although we agree with the conclusions in Rojas
and Leon, we are not bound by their decisions. Wal-Mart Stores,
Inc. v. United Food & Commercial Workers Int’l Union, 2016 COA 72,
¶ 17. Moreover, because we decide this case on statutory grounds,
we need not address the doctrine of comity.

                                  8
  determination is essential and the necessity for such a decision is

  clear and inescapable.”).

              A.    Standard of Review and Applicable Law

¶ 10   Although a district court’s decision to grant or deny an

  injunction generally lies within the sound discretion of the court,

  where, as here, the issue concerns only legal questions and the

  facts are not disputed, we review the decision de novo. Evans v.

  Romer, 854 P.2d 1270, 1289 (Colo. 1993). Similarly, we interpret

  statutes de novo. Miller v. Hancock, 2017 COA 141, ¶ 24. In doing

  so, we give words and phrases their plain and ordinary meanings.

  Id. “If a statute is clear and unambiguous on its face, then we need

  not look beyond the plain language, and ‘we must apply the statute

  as written.’” Vigil v. Franklin, 103 P.3d 322, 327 (Colo. 2004)

  (citations omitted).

               1.    The Uniform Insurers Liquidation Act

¶ 11   The UILA was drafted by the National Conference of

  Commissioners on Uniform State Laws and the American Bar

  Association to eliminate difficulties that had arisen during the

  liquidation, rehabilitation, and reorganization of insurance

  companies that operated in multiple states. See Herstam v. Bd. of


                                    9
  Dirs., 895 P.2d 1131, 1134-35 (Colo. App. 1995) (citing UILA, 13

  U.L.A. 322-23 prefatory note (1986)). The UILA provides “reciprocal

  provisions that could be adopted by each state” to “provide a

  uniform, orderly, and equitable method of making and processing

  claims against financially troubled insurers and to provide for fair

  procedures for rehabilitating the business of such insurers and, if

  necessary, for distributing their assets.” Id. at 1135.

¶ 12   Colorado adopted the UILA in 1955 and repealed and

  reenacted it in 1992, adding, relocating, and eliminating certain

  sections as the Insurers’ Rehabilitation and Liquidation Act

  (Colorado IRLA). See id. The Colorado IRLA defines a reciprocal

  state as

             any state other than this state in which, in
             substance and effect, sections 10-3-517(1), 10-
             3-551, 10-3-552, 10-3-554, 10-3-555, and 10-
             3-556 are in force, and in which provisions are
             in force requiring that the commissioner or
             equivalent official be the receiver of a
             delinquent insurer, and in which some
             provision exists for the avoidance of fraudulent
             conveyances and preferential transfers.

  § 10-3-502(15), C.R.S. 2018.

¶ 13   South Carolina has adopted its own version of the UILA, the

  South Carolina Insurers Rehabilitation and Liquidation Act


                                    10
  (SCIRLA). S.C. Code Ann. §§ 38-27-10 to -1000 (2018). Both the

  Colorado IRLA and the SCIRLA provide that on motion from a

  receiver, a court may grant restraining orders, preliminary and

  permanent injunctions, and other orders as necessary. See § 10-3-

  505, C.R.S. 2018; S.C. Code Ann. § 38-27-70 (2018).5 As well, the

  SCIRLA defines reciprocity the same as the Colorado IRLA, except

  that it refers to an insurance “director” rather than an insurance

  “commissioner.” S.C. Code. Ann. § 38-27-50(17) (2018).

           2.    Federal Liability Risk Retention Act of 1986

¶ 14   Unlike a traditional insurance company, a risk retention group

  is owned and operated by its members — the insureds — and is



                        ———————————————————————
  5 Compare § 10-3-517(1), C.R.S. 2018 (liquidation orders), and § 10-
  3-551, C.R.S. 2018 (domiciliary liquidators in other states), and
  § 10-3-552, C.R.S. 2018 (ancillary formal proceedings), and § 10-3-
  554, C.R.S. 2018 (claims of nonresidents against insurers domiciled
  in the state), and § 10-3-555, C.R.S. 2018 (claims of residents
  against insurers domiciled in reciprocal states), and § 10-3-556,
  C.R.S. 2018 (attachment, garnishment, and levy of execution), with
  S.C. Code Ann. § 38-27-370 (2018) (liquidation orders), and S.C.
  Code Ann. § 38-27-930 (2018) (domiciliary liquidators in other
  states), and S.C. Code Ann. § 38-27-940 (2018) (ancillary formal
  proceedings), and S.C. Code Ann. § 38-27-960 (2018) (claims of
  nonresidents against insurers domiciled in the state), and S.C.
  Code Ann. § 38-27-970 (2018) (claims of residents against insurers
  domiciled in reciprocal states), and S.C. Code Ann. § 38-27-980
  (2018) (attachment, garnishment, and levy of execution).

                                   11
  governed by the LRRA, 15 U.S.C. §§ 3901-3906 (2018). The LRRA

  defines a “risk retention group” as “any corporation or other limited

  liability association . . . which . . . is chartered or licensed as a

  liability insurance company under the laws of a State and

  authorized to engage in the business of insurance under the laws of

  such State” and “has as its owners only persons who comprise the

  membership of the risk retention group and who are provided

  insurance by such group.” 15 U.S.C. § 3901(a)(4)(C)(i), (a)(4)(E)(i).

  Risk retention groups are formed “for the purpose of self-insuring”

  and are made up of “persons or businesses with similar or related

  liability exposure.” Wadsworth v. Allied Prof’ls Ins. Co., 748 F.3d

  100, 102-03 (2d Cir. 2014). Congress enacted the LRRA “to

  decrease insurance rates and increase the availability of coverage

  by promoting greater competition within the insurance industry.”

  Preferred Physicians Mut. Risk Retention Grp. v. Pataki, 85 F.3d 913,

  914 (2d Cir. 1996).

¶ 15   Risk retention groups are “subject to a tripartite scheme of

  concurrent federal and state regulation.” Wadsworth, 748 F.3d at

  103. First, the LRRA preempts state laws that “make unlawful, or

  regulate, directly or indirectly, the operation of a risk retention


                                      12
  group.” 15 U.S.C. § 3902(a)(1) (2018). Second, it exempts from

  preemption the domiciliary or charter state, which it vests with

  plenary authority to “regulate the formation and operation” of risk

  retention groups. 15 U.S.C. § 3902(a)(1). “Federal preemption,

  therefore, functions not in aid of a comprehensive federal regulatory

  scheme, but rather to allow a risk retention group to be regulated by

  the state in which it is chartered, and to preempt most ordinary

  forms of regulation by the other states in which it operates.”

  Wadsworth, 748 F.3d at 103 (emphasis added). Indeed, consistent

  with the LRRA, the Colorado IRLA is intended to “protect the

  interests of insureds,” and to lessen “the problems of interstate

  rehabilitation and liquidation of insurers by facilitating cooperation

  between states in the liquidation process and by extending the

  scope of personal jurisdiction over debtors of insurers outside

  [Colorado].” § 10-3-501(3), C.R.S. 2018.

¶ 16   Third, the LRRA vests some authority over risk retention

  groups in nondomiciliary states. For instance, the LRRA permits

  nondomiciliary states to (1) require a risk retention group’s

  registration with the state commissioner for service of process

  purposes, 15 U.S.C. § 3902(a)(1)(D); (2) require a risk retention


                                    13
  group to submit to an examination by the state commissioner to

  determine the group’s financial condition, 15 U.S.C. § 3902(a)(1)(E);

  and (3) investigate and initiate liquidation proceedings against a

  risk retention group that does business in the nondomiciliary state

  when the charter state declines to do so, 15 U.S.C.

  § 3902(a)(1)(E)(i)-(ii), (F)(i). But overall, the LRRA sharply limits a

  nondomiciliary state’s secondary regulatory authority over risk

  retention groups, as compared to the “near plenary authority it

  reserves to the charter[] state.” Wadsworth, 748 F.3d at 103-04.

                              B.    Application

¶ 17   We begin by rejecting the Garrous’ contention that the

  reciprocity provision of the Colorado IRLA does not apply to a risk

  retention group — only to traditional insurers. While we agree that

  Oceanus is a risk retention group, the parties do not dispute that

  Oceanus provides liability insurance to its policyholders and, thus,

  is in the insurance business. And persons subject to the Colorado

  IRLA include “[a]ll insurers who are doing, or have done, an

  insurance business in this state,” “[a]ll insurers who purport to do

  an insurance business in this state,” and “[a]ll insurers who have

  insureds resident in this state.” § 10-3-503(1)(a), (b), (c), C.R.S.


                                      14
  2018. Therefore, we discern no meaningful distinction between a

  risk retention group and a traditional insurer under the Colorado

  IRLA.

¶ 18   We next consider and reject the Garrous’ contention that

  Colorado and South Carolina are not “reciprocal states” that require

  each to recognize and give effect to the other’s orders. As noted

  above, both Colorado and South Carolina have adopted versions of

  the UILA with substantively similar provisions that authorize the

  insurance commissioner (or in South Carolina the insurance

  director) to be the receiver of a delinquent insurer, and to seek

  restraining orders, preliminary and permanent injunctions, and

  other orders as necessary. We conclude from the plain language of

  both states’ UILA statutes that Colorado and South Carolina are

  indeed reciprocal states. See Herstam, 895 P.2d at 1136

  (concluding that because the Colorado and Arizona statutes are

  “substantially similar” they meet the definition of reciprocal states).

  And reciprocal states under the UILA must recognize and give effect

  to a domiciliary state’s order. Id.; see § 10-3-505 (allowing a

  receiver to apply for an injunction and stay for proceedings under

  the UILA); S.C. Code Ann. § 38-27-70 (same); see also § 10-3-556,


                                    15
  C.R.S. 2018 (stating that during the pendency of a liquidation

  proceeding “in this or any other state,” no action “shall be

  commenced or maintained in this state against the delinquent

  insurer or its assets”); S.C. Code Ann. § 38-27-980 (2018) (same).

¶ 19   Next, we are not persuaded by the Garrous’ contention that

  the LRRA somehow limits South Carolina’s authority to regulate

  and enjoin Oceanus. We instead conclude the opposite is true ―

  that the LRRA strengthens South Carolina’s authority over Oceanus

  and its policyholders. Recall, Congress enacted the LRRA to give a

  charter state more control over risk retention groups and to limit

  noncharter states from infringing on that authority. 15 U.S.C.

  § 3902(a)(1) (exempting risk retention groups from state law that

  would “make unlawful, or regulate, directly or indirectly, the

  operation” but excepting “the jurisdiction in which it is chartered”);

  Wadsworth, 748 F.3d at 106. Thus, contrary to the Garrous’

  argument, the LRRA limits Colorado’s authority, as a noncharter

  state, to interfere with South Carolina’s control over Oceanus. See

  Wadsworth, 748 F.3d at 106 (concluding that applying New York

  law that interferes with the operation or regulation of an Arizona

  risk retention group is not authorized under the LRRA); see also


                                    16
  Fla. Dep’t of Ins. v. Nat’l Amusement Purchasing Grp., Inc., 905 F.2d

  361, 363 (11th Cir. 1990) (“Chartered in the group’s state of

  domicile, the risk retention group is regulated primarily by the

  domiciliary state. The authority of non-domiciliary states to license

  and regulate risk retention groups is largely preempted.”).

¶ 20   Indeed, if a noncharter state like Colorado could ignore the

  South Carolina injunction and stay of litigation involving a South

  Carolina risk retention group’s policyholder, it would “make it

  difficult for risk retention groups to form or to operate on a multi-

  state basis,” which is precisely what Congress sought to avoid when

  it enacted the LRRA. Wadsworth, 748 F.3d at 107 (citing Preferred

  Physicians, 85 F.3d at 915-16). As the charter state, South

  Carolina has the legal authority to regulate the liquidation

  proceeding, and allowing suits against policyholders in noncharter

  states, contrary to the South Carolina order, impairs that

  regulation. In our view, the statutory scheme requires that

  Colorado respect the power of South Carolina to regulate and

  control Oceanus’ liquidation.

¶ 21   Additionally, the LRRA specifically incorporates the insurance

  laws of the risk retention group’s charter state. First, it defines a


                                     17
  risk retention group as an insurance company that is chartered or

  licensed “under the laws of a State.” 15 U.S.C. § 3901(a)(4). Next,

  it defines “insurance” as “primary insurance, excess insurance,

  reinsurance, surplus lines insurance, and any other arrangement

  for shifting and distributing risk which is determined to be

  insurance under applicable State or Federal law.” 15 U.S.C.

  § 3901(a)(1) (emphasis added). Finally, it also requires a risk

  retention group to “submit . . . to the insurance commissioner of

  the State in which it is chartered.” 15 U.S.C. § 3902(d)(1).

  Therefore, the LRRA strengthens rather than diminishes the

  SCIRLA’s and South Carolina’s authority over Oceanus and its

  policyholders.

¶ 22   We are not persuaded that Colorado’s or South Carolina’s

  failure to specifically define a risk retention group in their respective

  UILAs somehow creates a conflict with the LRRA. Notably, neither

  state’s statutes exempt risk retention groups, and the parties agree

  that a risk retention group is an insurer. Because the LRRA

  specifically incorporates a charter state’s “insurance laws,” we

  discern no conflict. Instead, we view the LRRA and the UILA as

  working in harmony — where the provisions conflict, the LRRA


                                     18
  controls, but where the LRRA specifically incorporates insurance

  laws of the charter state that are compatible with its provisions or

  purposes, they are not mutually exclusive. Thus, the LRRA simply

  strengthens the requirement that Colorado recognize and give effect

  to South Carolina’s order because South Carolina retains exclusive

  control over Oceanus under the LRRA through the SCIRLA.

¶ 23   Next, while the Garrous are correct that the South Carolina

  court does not have jurisdiction over them, no one disputes that

  South Carolina has jurisdiction over Shovelton, who is a

  policyholder in a South Carolina-chartered risk retention group and

  a party to this action. The SCIRLA allows South Carolina courts to

  issue injunctions “necessary and proper to prevent . . . the

  obtaining of preferences, judgments, attachments, garnishments, or

  liens against the insurer, its assets, or its policyholders.” S.C. Code

  Ann. § 38-27-70(A)(1)(g). And the LRRA requires a risk retention

  group to “comply with an injunction issued by a court of competent

  jurisdiction, upon a petition by the State insurance commissioner

  alleging that the group is in hazardous financial condition or is

  financially impaired.” 15 U.S.C. § 3902(a)(1)(H). The Garrous have

  cited no authority, nor have we found any, that precludes a charter


                                    19
  state from binding its risk retention group’s policyholders. In fact,

  binding policyholders is logically necessary to prevent numerous

  judgments against a risk retention group, and nothing in the LRRA

  can “affect the authority of any Federal or State court to enjoin . . .

  [the] operation of, a risk retention group that is in hazardous

  financial condition or is financially impaired.” 15 U.S.C.

  § 3902(e)(2). Moreover, enjoining suits involving policyholders on a

  nationwide basis is precisely what the South Carolina court

  intended, as it made clear in its clarification order.

¶ 24   Finally, we are not persuaded that Smigielski v. Brookwood

  School, Inc., No. 02-209, 2003 WL 1906786 (Mass. Sup. Ct. Apr. 16,

  2003), or Mahan v. Gunther, 663 N.E.2d 1139 (Ill. App. Ct. 1996),

  require a different result. Neither case involved a risk retention

  group like Oceanus, so neither case discussed the applicability of

  the LRRA. Further, neither the Massachusetts nor the Illinois case

  involved reciprocity under the UILA.6




                      ———————————————————————
  6 For the same reasons, we find Gladd v. Landmark Logistics, Inc.,

  No. CIV-16-894-D, 2016 WL 6407436 (W.D. Okla. Oct. 28, 2016),
  the case on which the district court relied, inapposite.

                                     20
¶ 25   In sum, we conclude that South Carolina has jurisdiction over

  Oceanus and Oceanus’ policyholders, including Shovelton.

  Herstam, 895 P.2d at 1136. Because South Carolina and Colorado

  are reciprocal states under their respective UILAs, and because

  South Carolina is the charter state under the LRRA, we conclude

  that Colorado must recognize and give effect to the South Carolina

  order and that the district court erred in denying Shovelton’s

  motion for stay. However, because nothing in the record shows that

  Monarch or the hospital is insured by Oceanus, the proceedings as

  to them are not directly affected by the stay as to Shovelton. On

  remand, the district court must enter a stay as to Shovelton. It

  must also exercise its discretion to determine whether Shovelton is

  an indispensable party to the litigation and whether staying the

  entire case to avoid piecemeal litigation may be required. See

  President’s Co. v. Whistle, 812 P.2d 1194, 1196 (Colo. App. 1991)

  (explaining that the trial court has discretion to determine whether

  to stay the entire proceeding or only part of the proceeding); see

  also Dawn v. Mecom, 520 F. Supp. 1194, 1197 (D. Colo. 1981)

  (noting the desirability of avoiding piecemeal litigation when one




                                    21
  action seeks resolution of the entire controversy and the other seeks

  limited relief).

¶ 26    In reaching our conclusion, we are mindful of the Garrous’

  claim that an indefinite stay would be unjust and note that once the

  stay is in place, they may seek relief from the stay in South

  Carolina. Indeed, the record shows that the South Carolina court

  has previously granted relief from the stay to parties in a North

  Carolina medical malpractice proceeding.7

                             III.   Conclusion

¶ 27    The order is reversed, and the case is remanded for the district

  court to stay proceedings as to Shovelton, consistent with the South

  Carolina order, and to enter any further orders that it deems

  necessary and appropriate as to the remaining parties.

        CHIEF JUDGE BERNARD and JUDGE WELLING concur.




                        ———————————————————————
  7 South Carolina’s Court of Common Pleas for the Fifth Judicial

  Circuit ultimately vacated the order lifting the stay after the parties
  settled with the liquidator.

                                     22